Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This communication is responsive to a communication filed 10/21/2020. 
2.	Claims 1-33 are pending in this application. Claims 1, 9 and 10 are independent claims. Claims 1, 9 and 10 have been amended. This action is made Final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-3, 7, 9-13, 17, 19, 20,  21, 25 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesteloot et al. (“Kesteloot”, US 20070294297 A1), Bernstein et al. (“Bernstein”, US 20150062052 A1) and Ahn et al. (“Ahn”, US 20100302179 A1).
As per claim 1, Kesteloot teaches a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions which, when executed by an 
display, on the display, a user interface that includes a first interactive region of an application and a second interactive region of the application, wherein the first interactive region is a contiguous region that includes a plurality of selectable user interface elements, the plurality of selectable user interface elements including a first user interface element corresponding to a first media item and a second user interface element corresponding to a second media item different from the first media item (fig. 2; para [0128]: first interactive region 233 and second interactive regions 252-254 with songs/UI elements):
while displaying the user interface, detect a first input by a contact on the touch-sensitive surface at a location that corresponds to the first user interface element of the plurality of selectable user interface elements in the first interactive region on the display; in response to detecting the first input by the contact (fig. 2; para [0128]: user select song(s)); and
obscure the entire first interactive region of the application with the exception of the first user interface element without obscuring the second interactive region of the application, including obscuring the second user interface element that corresponds to the second media item (fig. 2; para [0128]: while (1) the song actually being played would be presented in a first manner, e.g., in a highlighted blue background, (2) those selected songs which are not being played would be presented in a second manner, e.g., in an un-highlighted blue background, and (3) those songs which were not selected for play would be presented in a third manner, e.g. in an un-highlighted grayed-out background, which is consistent with grayed-out area of figs. 6R-6U of the instant application, wherein shady/unclear/indistinct/obscure means hard to make out or make dark/dim/indistinct and wherein the definition of gray out is to obscure someone or something in an image with a gray color, interactive region 233 is clear/distinct and not obscured).

Kesteloot does not explicitly disclose while the contact is maintained on the touch-sensitive surface, in accordance with a determination that the first input meets intensity-based activation criteria, wherein the intensity-based activation criteria require that the contact have a characteristic intensity that is above a first intensity threshold in order for the intensity-based activation criteria to be met: play a portion of the media item corresponding to the first user interface element.
However, Ahn in the analogous art of selection teaches: while a contact is maintained on a touch-sensitive surface (para [0129, 0131]: “maintaining a contact”), in accordance with a determination that a first input meets intensity-based activation criteria, wherein the intensity-based activation criteria require that the contact have a characteristic intensity that is above a first intensity threshold in order for the intensity-based activation criteria to be met (para [0129, 0131]: previewing a portion of media item corresponding to a first user interface element based on pressure), play a portion of media item corresponding to a first user interface element (para [0129, 0131]: previewing a portion of media item). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahn with the teachings of the modified Kesteloot. One having ordinary skill in the art would have been motivated to combine such a selection in order to provide a preview feature given that previews provide users with context.
As per claim 2, the modified Kesteloot teaches the non-transitory computer readable storage medium of claim 1. The modified Kesteloot further teaches wherein to obscure the entire first interactive region of the application with the exception of the first UI element includes to dynamically obscure the entire first interactive region of the application as the characteristic intensity of the contact changes (Bernstein: figs. 5(D2-D3); para [0006, 0009, 0253-0254]). 

As per claim 7, the modified Kesteloot teaches the non-transitory computer readable storage medium of claim 1. The modified Kesteloot further teaches while obscuring the entire first interactive region of the application with the exception of the first user interface element without obscuring the second interactive region of the application, detect an increase in the characteristic intensity of the 
As per claim 9, Kesteloot teaches a method, comprising: at an electronic device with a display, a touch-sensitive surface, and one or more sensors configured to detect intensities of contacts with the touch-sensitive surface: 
display, on the display, a user interface that includes a first interactive region of an application and a second interactive region of the application, wherein the first interactive region is a contiguous region that includes a plurality of selectable user interface elements, the plurality of selectable user interface elements including a first user interface element corresponding to a first media item and a second user interface element corresponding to a second media item different from the first media item (fig. 2; para [0128]: first interactive region 233 and second interactive regions 252-254 with songs/UI elements):
while displaying the user interface, detect a first input by a contact on the touch-sensitive surface at a location that corresponds to the first user interface element of the plurality of selectable 
obscure the entire first interactive region of the application with the exception of the first user interface element without obscuring the second interactive region of the application, including obscuring the second user interface element that corresponds to the second media item (fig. 2; para [0128]: in response to the user selecting song(s), (1) the song actually being played would be presented in a first manner, e.g., in a highlighted blue background, (2) those selected songs which are not being played would be presented in a second manner, e.g., in an un-highlighted blue background, and (3) those songs which were not selected for play would be presented in a third manner, e.g. in an un-highlighted grayed-out background).
Kesteloot does not explicitly disclose while the contact is maintained on the touch-sensitive surface, in accordance with a determination that the first input meets intensity-based activation criteria, wherein the intensity-based activation criteria require that the contact have a characteristic intensity that is above a first intensity threshold in order for the intensity-based activation criteria to be met; and, in accordance with a determination that the first input meets first selection criteria wherein the first selection criteria do not require that the contact have a characteristic intensity that is above the first intensity threshold in order for the selection criteria to be met and eventually to zero, perform a first selection operation that corresponds to the first user interface element without obscuring the first interactive region of the application. However, Bernstein in the analogous art of touch screen selection teaches while the contact is maintained on the touch-sensitive surface, in accordance with a determination that the first input meets intensity-based activation criteria, wherein the intensity-based activation criteria require that the contact have a characteristic intensity that is above a first intensity threshold in order for the intensity-based activation criteria to be met (fig. 5D3; para [0255]: first input 138D-08 is above threshold IT.sub.0); and, in accordance with a determination that the first input meets 
Bernstein does not explicitly disclose while the contact is maintained on the touch-sensitive surface, in accordance with a determination that the first input meets intensity-based activation criteria, wherein the intensity-based activation criteria require that the contact have a characteristic intensity that is above a first intensity threshold in order for the intensity-based activation criteria to be met: play a portion of the media item corresponding to the first user interface element.
However, Ahn in the analogous art of selection teaches: while a contact is maintained on a touch-sensitive surface (para [0129, 0131]: “maintaining a contact”), in accordance with a determination that a first input meets intensity-based activation criteria, wherein the intensity-based activation criteria require that the contact have a characteristic intensity that is above a first intensity threshold in order for the intensity-based activation criteria to be met (para [0129, 0131]: previewing a portion of media item corresponding to a first user interface element based on pressure), play a portion of media item 
As per claim 10, Bernstein teaches an electronic device comprising a display, a touch-sensitive surface, one or more sensors configured to detect intensities of contacts with the touch-sensitive surface, one or more processors, memory and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors the one or more programs including instructions for: 
display, on the display, a user interface that includes a first interactive region of an application and a second interactive region of the application, wherein the first interactive region is a contiguous region that includes a plurality of selectable user interface elements, the plurality of selectable user interface elements including a first user interface element corresponding to a first media item and a second user interface element corresponding to a second media item different from the first media item (fig. 2; para [0128]: first interactive region 233 and second interactive regions 252-254 with songs/UI elements):
while displaying the user interface, detect a first input by a contact on the touch-sensitive surface at a location that corresponds to the first user interface element of the plurality of selectable user interface elements in the first interactive region on the display; in response to detecting the first input by the contact (fig. 2; para [0128]: user select song(s)); and
obscure the entire first interactive region of the application with the exception of the first user interface element without obscuring the second interactive region of the application, including obscuring the second user interface element that corresponds to the second media item (fig. 2; para 
Kesteloot does not explicitly disclose while the contact is maintained on the touch-sensitive surface, in accordance with a determination that the first input meets intensity-based activation criteria, wherein the intensity-based activation criteria require that the contact have a characteristic intensity that is above a first intensity threshold in order for the intensity-based activation criteria to be met; and, in accordance with a determination that the first input meets first selection criteria wherein the first selection criteria do not require that the contact have a characteristic intensity that is above the first intensity threshold in order for the selection criteria to be met and eventually to zero, perform a first selection operation that corresponds to the first user interface element without obscuring the first interactive region of the application. However, Bernstein in the analogous art of touch screen selection teaches while the contact is maintained on the touch-sensitive surface, in accordance with a determination that the first input meets intensity-based activation criteria, wherein the intensity-based activation criteria require that the contact have a characteristic intensity that is above a first intensity threshold in order for the intensity-based activation criteria to be met (fig. 5D3; para [0255]: first input 138D-08 is above threshold IT.sub.0); and, in accordance with a determination that the first input meets first selection criteria (fig. 5D6; para [0256]: selection criteria 138D-08), wherein the first selection criteria do not require that the contact have a characteristic intensity that is above the first intensity threshold in order for the selection criteria to be met (para [0256]: “when the contact intensity subsequently drops to the contact detection intensity threshold again (as shown in FIG. 5D6), and eventually to zero (as shown in FIG. 5D7), the device returns the user interface 138D-02 to the modified 
Kesteloot does not explicitly disclose while the contact is maintained on the touch-sensitive surface, in accordance with a determination that the first input meets intensity-based activation criteria, wherein the intensity-based activation criteria require that the contact have a characteristic intensity that is above a first intensity threshold in order for the intensity-based activation criteria to be met: play a portion of the media item corresponding to the first user interface element.
However, Ahn in the analogous art of selection teaches: while a contact is maintained on a touch-sensitive surface (para [0129, 0131]: “maintaining a contact”), in accordance with a determination that a first input meets intensity-based activation criteria, wherein the intensity-based activation criteria require that the contact have a characteristic intensity that is above a first intensity threshold in order for the intensity-based activation criteria to be met (para [0129, 0131]: previewing a portion of media item corresponding to a first user interface element based on pressure), play a portion of media item corresponding to a first user interface element (para [0129, 0131]: previewing a portion of media item). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahn with the teachings of the modified Kesteloot. One having ordinary skill in the art would have been motivated to combine such a selection in order to provide a preview feature given that previews provide users with context.

As per claim 12, the modified Kesteloot teaches the method of claim 9. The modified Kesteloot further teaches wherein to obscure the entire first interactive region of the application with the exception of the first UI element includes to dynamically obscure the entire first interactive region of the application as the characteristic intensity of the contact changes (Bernstein: para [0255]: “size of the pop-up window preview 138D-06 increases and decreases synchronously with the increase and decrease of the contact intensity”). 
As per claim 13, the modified Kesteloot teaches the method of claim 9. The modified Kesteloot further teaches while displaying the user interface, detect a second input by a second contact on the touch-sensitive surface at a location that corresponds to a second user interface element in the second interactive region on the display (figs. 5D1-5D6; para [0255]: e.g. second UI element “Up”); in response to detecting the second input by the second contact: in accordance with a determination that the second input meets second intensity-based activation criteria, wherein the second intensity-based activation criteria require that the second contact have a characteristic intensity that is above a second intensity threshold in order for the second intensity-based activation criteria to be met, obscure the entire first interactive region of the application and the second interactive region of the application with the exception of the second user interface element (Bernstein: fig. 5D5; para [0255]: obscuring interactive region under the “Wedding” image and not obscuring second UI element “Up” in accordance with increasing/decreasing input intensity); and in accordance with a determination that the second input meets second selection criteria, wherein the second selection criteria do not require that the second contact have a characteristic intensity that is above the second intensity threshold in order for the second selection criteria to be met, perform a second selection operation that corresponds to the 
As per claim 17, the modified Kesteloot teaches the method of claim 9. The modified Kesteloot further teaches while obscuring the entire first interactive region of the application with the exception of the first user interface element without obscuring the second interactive region of the application, detect an increase in the characteristic intensity of the contact and in response to detecting the increase in the characteristic intensity of the contact: in accordance with a determination that the characteristic intensity of the contact meets third selection criteria, including a criterion that is met when the characteristic intensity of the contact is greater than a selection intensity threshold that is higher than the first intensity threshold, perform a third selection operation on the first user interface element and ceasing to obscure the first interactive region of the application; and, in accordance with a determination that the characteristic intensity of the input does not meet the third selection criteria, continue to obscure the entire first interactive region of the application with the exception of the first user interface element without obscuring the second interactive region of the application (Bernstein: para [0255]: “the size of the pop-up window preview 138D-06 increases and decreases synchronously with the increase and decrease of the contact intensity”).
As per claim 19, the modified Kesteloot teaches the method of claim 9. The modified Kesteloot further teaches that the selectable user interface elements comprise selectable icons (Bernstein: figs. 5D1-5D6: selectable icons 138D-04a…138D04d).
As per claim 20, the modified Kesteloot teaches the device of claim 10. The modified Kesteloot further teaches wherein to obscure the entire first interactive region of the application with the exception of the first UI element includes to dynamically obscure the entire first interactive region of the 
As per claim 21, the modified Kesteloot teaches the device of claim 10. The modified Bernstein further teaches while displaying the user interface, detect a second input by a second contact on the touch-sensitive surface at a location that corresponds to a second user interface element in the second interactive region on the display (figs. 5D1-5D6; para [0255]: e.g. second UI element “Up”); in response to detecting the second input by the second contact: in accordance with a determination that the second input meets second intensity-based activation criteria, wherein the second intensity-based activation criteria require that the second contact have a characteristic intensity that is above a second intensity threshold in order for the second intensity-based activation criteria to be met, obscure the entire first interactive region of the application and the second interactive region of the application with the exception of the second user interface element (Bernstein: para [0255]: “the size of the pop-up window preview 138D-06 increases and decreases synchronously with the increase and decrease of the contact intensity”); and in accordance with a determination that the second input meets second selection criteria, wherein the second selection criteria do not require that the second contact have a characteristic intensity that is above the second intensity threshold in order for the second selection criteria to be met, perform a second selection operation that corresponds to the second user interface element without obscuring the second interactive region of the application and without obscuring the first interactive region of the application (para [0053]: if a pressure load changing from the state satisfying the second load standard, which is lower than the first load standard, to the state not satisfying it is detected at step S33, the control unit 20 controls to close the open folder). 
As per claim 25, the modified Kesteloot teaches the device of claim 10. The modified Kesteloot further teaches while obscuring the entire first interactive region of the application with the exception of the first user interface element without obscuring the second interactive region of the application, 
As per claim 27, the modified Kesteloot teaches the device of claim 10. The modified Kesteloot further teaches that the selectable user interface elements comprise selectable icons (Bernstein: figs. 5D1-5D6: selectable icons 138D-04a…138D04d).
As per claim 28, the modified Kesteloot teaches the non-transitory computer readable storage medium of claim 1. The modified Kesteloot further teaches that the first interactive region includes a sub-region having no selectable user interface elements (Bernstein: figs. 5D1-5D7: interface 138D-02 includes blank/no selectable UI elements areas).
As per claim 29, the modified Kesteloot teaches the method of claim 9. The modified Kesteloot further teaches that the first interactive region includes a sub-region having no selectable user interface elements (Bernstein: figs. 5D1-5D7: interface 138D-02 includes blank/no selectable UI elements areas).
As per claim 30, the modified Kesteloot teaches the device of claim 10. The modified Kesteloot further teaches that the first interactive region includes a sub-region having no selectable user interface elements (Bernstein: figs. 5D1-5D7: interface 138D-02 includes blank/no selectable UI elements areas).
(s) 4, 6, 14, 16, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesteloot et al. (“Kesteloot”, US 20070294297 A1), Bernstein et al. (“Bernstein”, US 20150062052 A1), Ahn et al. (“Ahn”, US 20100302179 A1) and Neelakantan et al. (“Neelakantan”, US 20090061824 A1).
As per claim 4, the modified Kesteloot teaches the non-transitory computer readable storage medium of claim 3. The modified Kesteloot does not disclose a second user interface element corresponds to a first user interface element after the first user interface element was added to a second region based on input in a first region. However, Neelakantan in the analogous art of selections teaches a second user interface element corresponds to a first user interface element after the first user interface element was added to a second interactive region based on input in a first interactive region (figs. 4(B-D); para [0067, 0068]: e.g. media item(s) in region 408 added to region 404 of the touchscreen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neelakantan with the teachings of the modified Kesteloot. One having ordinary skill in the art would have been motivated to combine such a selection to provide access to rich data in a different application without leaving the context of the conversation. 
As per claim 6, the modified Kesteloot teaches the non-transitory computer readable storage medium of claim 1. The modified Kesteloot does not disclose a second region is a user interface for a primary application, and the first region is configured to display content from different mini-applications that are configured to operate within the primary application, and the mini-application that is displayed in the first region is selected based on user input at the device. However, Neelakantan in the analogous art of display layout teaches a second interactive region is a user interface for a primary application (figs. 4(B-D); para [0067, 0068]: region 404), and the first interactive region is configured to display content from different miniapplications that are configured to operate within the primary application (figs. 4(B-D); para [0067, 0068]: e.g. 406 or 408), and the mini-application that is displayed in the first interactive 
As per claim 14, the modified Kesteloot teaches the method of claim 13. The modified Kesteloot does not disclose a second user interface element corresponds to a first user interface element after the first user interface element was added to a second region based on input in a first region. However, Neelakantan in the analogous art of selections teaches a second user interface element corresponds to a first user interface element after the first user interface element was added to a second interactive region based on input in a first interactive region (figs. 4(B-D); para [0067, 0068]: e.g. media item(s) in region 408 added to region 404 of the touchscreen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neelakantan with the teachings of the modified Kesteloot. One having ordinary skill in the art would have been motivated to combine such a selection to provide access to rich data in a different application without leaving the context of the conversation. 
As per claim 16, the modified Kesteloot teaches the method of claim 9. The modified Kesteloot does not disclose a second region is a user interface for a primary application, and the first region is configured to display content from different mini-applications that are configured to operate within the primary application, and the mini-application that is displayed in the first region is selected based on user input at the device. However, Neelakantan in the analogous art of display layout teaches a second interactive region is a user interface for a primary application (figs. 4(B-D); para [0067, 0068]: region 404), and the first interactive region is configured to display content from different miniapplications that 
As per claim 22, the modified Kesteloot teaches the device of claim 21. The modified Kesteloot does not disclose a second user interface element corresponds to a first user interface element after the first user interface element was added to a second region based on input in a first region. However, Neelakantan in the analogous art of selections teaches a second user interface element corresponds to a first user interface element after the first user interface element was added to a second interactive region based on input in a first interactive region (figs. 4(B-D); para [0067, 0068]: e.g. media item(s) in region 408 added to region 404 of the touchscreen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neelakantan with the teachings of the modified Kesteloot. One having ordinary skill in the art would have been motivated to combine such a selection to provide access to rich data in a different application without leaving the context of the conversation. 
As per claim 24, the modified Kesteloot teaches the device of claim 10. The modified Kesteloot does not disclose a second region is a user interface for a primary application, and the first region is configured to display content from different mini-applications that are configured to operate within the primary application, and the mini-application that is displayed in the first region is selected based on user input at the device. However, Neelakantan in the analogous art of display layout teaches a second interactive region is a user interface for a primary application (figs. 4(B-D); para [0067, 0068]: region . 
6.	Claim(s) 5, 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesteloot et al. (“Kesteloot”, US 20070294297 A1), Bernstein et al. (“Bernstein”, US 20150062052 A1), Ahn et al. (“Ahn”, US 20100302179 A1), Partaker et al. (US 20090013059 A1) and Beechuk et al. (“Beechuk”, US 20150143248 A1).
As per claim 5 the modified Kesteloot teaches the non-transitory computer readable storage medium of claim 1 wherein messages include audio and video (Bernstein: para [0009]: video conferencing, e-mailing, instant messaging, etc.). The modified Kesteloot does not disclose a second interactive region is a conversation region that includes a conversation between conversation participants and a first interactive region is a selection region and a plurality of selectable user interface elements in a first interactive region are for selecting source to share in the conversation between the conversation participants. However, Partaker in the analogous art of displayed regions teaches: a second interactive region is a conversation region that includes in a conversation between conversation participants and a first interactive region and a plurality of selectable user interface elements in a first interactive region are for selecting media to share in the conversation between the conversation participants (figs. 5B-7; para [0060-0077]: first element comprising frame of the UI/first interactive region 508 and second interactive region 520). It would have been obvious to one of ordinary skill in the 
A plurality of messages is not disclosed. However, Beechuk in the analogous art of messaging teaches a plurality of messages (fig. 10B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beechuk with the teachings of the modified Kesteloot. One having ordinary skill in the art would have been motivated to combine such a feature to organize all messages by person/user and provide historical context as it relates to a person/user. 
As per claim 15 the modified Kesteloot teaches the method of claim 9 wherein messages include audio and video (Bernstein: para [0009]: video conferencing, e-mailing, instant messaging, etc.). The modified Kesteloot does not disclose a second interactive region is a conversation region that includes a conversation between conversation participants and a first interactive region is a selection region and a plurality of selectable user interface elements in a first interactive region are for selecting source to share in the conversation between the conversation participants. However, Partaker in the analogous art of displayed regions teaches: a second interactive region is a conversation region that includes in a conversation between conversation participants and a first interactive region and a plurality of selectable user interface elements in a first interactive region are for selecting media to share in the conversation between the conversation participants (figs. 5B-7; para [0060-0077]: first element comprising frame of the UI/first interactive region 508 and second interactive region 520). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Partaker with the teachings of the modified Kesteloot. One having ordinary 
A plurality of messages is not disclosed. However, Beechuk in the analogous art of messaging teaches a plurality of messages (fig. 10B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beechuk with the teachings of the modified Kesteloot. One having ordinary skill in the art would have been motivated to combine such a feature to organize all messages by person/user and provide historical context as it relates to a person/user. 
As per claim 23 the modified Kesteloot teaches the device of claim 10 wherein messages include audio and video (Bernstein: para [0009]: video conferencing, e-mailing, instant messaging, etc.). The modified Kesteloot does not disclose a second interactive region is a conversation region that includes a conversation between conversation participants and a first interactive region is a selection region and a plurality of selectable user interface elements in a first interactive region are for selecting source to share in the conversation between the conversation participants. However, Partaker in the analogous art of displayed regions teaches: a second interactive region is a conversation region that includes in a conversation between conversation participants and a first interactive region and a plurality of selectable user interface elements in a first interactive region are for selecting media to share in the conversation between the conversation participants (figs. 5B-7; para [0060-0077]: first element comprising frame of the UI/first interactive region 508 and second interactive region 520). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Partaker with the teachings of the modified Kesteloot. One having ordinary skill in the art would have been motivated to combine Kesteloot/Kurita’s teaching of providing selection focus in response to a selection to provide for sharing of content. 
. 
7.	Claim(s) 8, 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein Kesteloot et al. (“Kesteloot”, US 20070294297 A1), Bernstein et al. (“Bernstein”, US 20150062052 A1), Ahn et al. (“Ahn”, US 20100302179 A1) and Sarin (US 20170177135 A1). 
As per claim 8, the modified Kesteloot teaches the non-transitory computer readable storage medium of claim 1. The modified Kesteloot does not disclose a first selection criteria are met when the first input is a tap gesture. However, Sarin in the analogous art of gesture inputs teaches a first selection criteria are met when the first input is a tap gesture (para [0031-0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sarin with the teachings of the modified Kesteloot. One having ordinary skill in the art would have been motivated to combine such a gesture so that the user may establish and setup customized motions having an associated action. 
As per claim 18, the modified Kesteloot teaches the method of claim 9. The modified Kesteloot does not disclose a first selection criteria are met when the first input is a tap gesture. However, Sarin in the analogous art of gesture inputs teaches a first selection criteria are met when the first input is a tap gesture (para [0031-0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sarin with the teachings of the modified Kesteloot. One having ordinary skill in the art would have been motivated to combine such a gesture so that the user may establish and setup customized motions having an associated action. 
. 
8.	Claim(s) 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein Kesteloot et al. (“Kesteloot”, US 20070294297 A1), Bernstein et al. (“Bernstein”, US 20150062052 A1), Ahn et al. (“Ahn”, US 20100302179 A1) and Quinn (US 20150348168 A1).
As per claim 31, the modified Kesteloot teaches the non-transitory computer readable storage medium of claim 1. The modified Kesteloot does not disclose a technique of, in response to detecting liftoff of a contact from a touch-sensitive surface, reverse obscuring of an entire first interactive region of an application with the exception of the first user interface element without obscuring a second interactive region of the application. However, Quinn in the analogous art of input gestures teaches: in response to detecting liftoff of a contact from a touch-sensitive surface, reverse obscuring of an entire first interactive region of an application with the exception of the first user interface element without obscuring a second interactive region of the application (figs. 8-9; para [0103]: obscuring an entire first interactive region as long as the mouse is hovering over the mouse-over portion of the shopping cart entry or the shopping cart preview 920 portion without obscuring outside of first interactive region or second interactive region). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Quinn with the teachings of the modified Kesteloot. One having ordinary skill in the art would have been motivated to combine such a gesture given that such a technique is universally understood as a reversal of a command.

As per claim 33, the modified Kesteloot teaches the device of claim 10. The modified Kesteloot does not disclose a technique of, in response to detecting liftoff of a contact from a touch-sensitive surface, reverse obscuring of an entire first interactive region of an application with the exception of the first user interface element without obscuring a second interactive region of the application. However, Quinn in the analogous art of input gestures teaches: in response to detecting liftoff of a contact from a touch-sensitive surface, reverse obscuring of an entire first interactive region of an application with the exception of the first user interface element without obscuring a second interactive region of the application (figs. 8-9; para [0103]: obscuring an entire first interactive region as long as the mouse is hovering over the mouse-over portion of the shopping cart entry or the shopping cart preview 920 portion without obscuring outside of first interactive region or second interactive region). It would have .

Response to Arguments
9.	Applicant's arguments filed 10/21/2020 have been considered as a whole but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN 


	
/Le Nguyen/				
Patent Examiner 			
January 29, 2021		
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174